 

My HaAamME (S (eo Ne foe tt aad Law
Wri tin To Tell you ahout Ch ristopher.

ot 1S Za good aout loving Mar 2 LOOK i
Aurt ANYONE « Ke hase tie idee i ahs ld reu
that teeere. adogted i They Are Fpeaia | “weeds
and don't understand wh They le a tele
daddy . He has not Jal ed OQYroech 7 hse iM

almost A VERN,

7 Des aes ( /s Pinwe Zt Lge Hoe beep
Making SULrE Cine has been Joing all he Cah
To prove Tothe CourT That he will never he
[n trouble again, He tdi Ts To Continue To JES
Kobert. Sh epard veer | Cary the Trust of the Court
To see his hy ldren .
Chis and his father are very Close. They
do Maw Things Together. Af i's tte has had
Aopen hearT surgery s and wow has Kidney discase,
Dan ¢an't do alot of things around the house So
i\Chyris Btiii Jump Inand make sure it gets done
Chis is a Diabetic and needs to wear a
Niahetie sensor and a Zn salin Pam p To Slay
i@hive, He has been in the hosg: lal FFs
with DKA and the leat time br almost didn't
Make 7
Chris ot im se /¥ are C lose and li & ww |
alway s telh an 2 te Pea J slays hea Thy.
J. pave Jost af! my family nnd
We PA Chris aud his Sister and kids Are
My amily T# you Send E hace EWaAY he will uot
Make it 7 >.
7 hank \ OU Vor sisfeEua OP Me,

 
